Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuya et al (US 2003/0037771) in view of Nakada (US 5970955).  Yuya et al teaches: A method comprising:
initiating starting of an engine; (paragraph. 69)
determining fuel pressure; (par. 69)
when the fuel pressure is below a fuel pressure threshold, preventing a fuel injector from injecting fuel into the engine; (par. 69) 
and
when the fuel pressure is above the fuel pressure threshold, injecting fuel into the
engine by powering the fuel injector using a pulse width duration determined in response to the fuel pressure and a barometric pressure (par. 130).  

Yuya et al teaches a routine for an engine wherein at starting fuel injection is not permitted until the fuel pressure has reached a threshold level (paragraph 69), furthermore Yuya et al teaches at paragraph 130 determination of the fuel pulsewidth at least based in part on atmospheric (barometric) pressure.  However, Yuya et al appears to be silent with respect to the fuel pulsewidth being dependent on fuel pressure. 
However, Nakada teaches a starting routine for an engine wherein the fuel pulsewidth is determined at least in part on the fuel pressure (see Nakada, column 1, line 45 thru column 2, line 5) and step S5 where a pulsewidth correction factor K1 is computed based on fuel pressure. 
It would have been obvious to one of ordinary skill in the art to have included a fuel pressure correction factor in Yuya et al’s starting routine as taught by Nakada since this would have accounted for variable or low fuel pressure fluctuations during engine starting.  Furthermore applicant is put on Official Notice that regulating fuel pulsewidths based on correction factors for temperature whether it be cooling water, air or exhaust temperature is known in the art of internal combustion fuel control and is considered to be an obvious matter of design choice to incorporate such refinements into Yuya et al’s starting fuel control routine. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-16 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747